                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION

                                 DOCKET NO. 3:18CR108-FDW

UNITED STATES OF AMERICA                      )
                                              )                ORDER
       v.                                     )
                                              )
SHI YUN ZHOU                                  )



       THIS MATTER is before the Court on the United States of America’s Motion to Dismiss

certain properties from the Consent Order and Judgment of Forfeiture (Doc. 33). For good cause

shown, this Court hereby GRANTS the Motion and the following properties are hereby

DISMISSED from the Consent Order and Judgment of Forfeiture:

                    $150,000 of the total funds seized from BB&T Account XXXXXX6537,
                     such account held in the name of LiLi Bian;

                    $50,000 of the total funds seized from PNC Account XXXXXX9898, such
                     account held in the name of LiLi Bian;

                    $50,000 of the total funds seized from First Citizens Account XXXXX9913,
                     such account held in the name of LiLi Bian;

                    $50,000 of the total funds seized from Wells Fargo Account XXXXX0798,
                     such account held in the names of Shi Yun Zhou and LiLi Bian; and

                    The real property at 5841 Five Knolls Drive, Charlotte, North Carolina.

The United States is hereby authorized to turn-over the dismissed funds to counsel for Lili Bian

and to release any and all lis pendens filed on the dismissed real property.

       SO ORDERED.


                                        Signed: July 8, 2019
